The opinion of the court was delivered on the rule by
Manning, C. J.,
and on the merits by
Spencer, J.
Mr. B. T. Beauregard applied to this Court to be recognized as District Attorney pro tempore of Plaquemines Parish, and exhibited a commission therefor. The order was made, though there was no occasion for either the application or the order. Shortly thereafter he filed a motion in this cause, and thereupon T. A. Elanagan took a rule upon him to shew cause why this order of recognition should not be rescinded, *65this relator alleging that he is the legal District Attorney pro tem. oí that parish.
This has the appearance of an attempt to determine the contestation for an office under the guise of this rule to rescind an order. We shall take no action in the case until it has been determined, judicially or otherwise, who is the person to represent the parish in this suit.
We shall dismiss the rule, and rescind the order of recognition, thus restoring all parties to the status quo and
It is accordingly so ordered.